Citation Nr: 0821516	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received for a 
claim for entitlement to service connection for recurrent 
dislocation of the right shoulder, and if so, whether it 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The issue of service connection for a recurrent dislocation 
of the right shoulder on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In December 1970 rating action the RO denied service 
connection for a left shoulder disorder.  It was held to have 
pre-existed service and not been aggravated in service.  He 
was provided notice and did not appeal.

2.  In November 2004, the RO denied the claim of entitlement 
to service connection for a recurrent dislocation of the 
right shoulder.  It was held that new and material evidence 
was not received to reopen the claim.  He was notified and 
did not appeal.  This is the last final notice on any basis.

3.  The evidence received since the November 2004 rating 
decision is not cumulative or redundant of the evidence 
previously of record nor insufficient, and when considered 
with the evidence previously of record raises a reasonable 
possibility of substantiating the claims for residuals of 
recurrent dislocations of the right shoulder.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement of service connection for a recurrent 
dislocation of the right shoulder.  38 U.S.C.A. § 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the appellant in November 2004 and April 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Review of the record reveals that the April 2005 letter also 
essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of the 
prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed and 
further notice or development is not indicated.  Further as 
the claim is being granted for the purposes of reopening, no 
additional development or notice is indicated.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

By a decision dated December 1970, the RO denied the 
appellant's claim for entitlement to service connection for a 
recurrent dislocation of the right shoulder.  It was held 
that the appellant's recurrent right shoulder dislocation 
existed prior to service.  He did not appeal this action 
after getting notice.  The appellant attempted to reopen his 
claim for service connection for a recurrent dislocation of 
the right shoulder and a November 2004 rating decision again 
denied the claim, holding that new and material evidence was 
not received.  The appellant did not appeal this decision.  
Therefore, the November 2004 decision is a final decision.  
38 U.S.C.A. § 7105.  This is the last final denial of the 
claim on any basis.

In March 2005, the appellant submitted a claim to reopen his 
claims for service connection for a recurrent dislocation of 
the right shoulder.  

The evidence of record at the time of the November 2004 final 
decision included the appellant's service medical records, 
showing that the claimant dislocated his right should twice 
while on active duty, and was discharged from the military as 
the result of his shoulder disorder.  There was also a 1970 
letter from a private physician documenting pre-service 
shoulder dislocations.

The November 2004 rating decision denied the appellant's 
claim for service connection for recurrent right shoulder 
dislocation on the basis that there was no evidence that the 
pre-existing shoulder condition was permanently worsened or 
aggravated by military service beyond the natural progression 
of the disease.  

The evidence submitted since the November 2004 final decision 
included VA treatment records dated April 2005 through 
December 2006.  A VA orthopedic consult dated April 2005 
indicated that the appellant had advanced degenerative joint 
disease of the glenohumeral joint secondary to chronic 
instability of the joint.  The presumption of credibility is 
afforded this statement for the purposes of reopening, 
although it does not appear to have been based on a review of 
the claims folder.  The physician opined that the etiology of 
the appellant's shoulder disability was a direct causal 
result of the injury the appellant sustained during his 
active service. 

The evidence of record prior to the November 2004 decision 
did not include a nexus statement linking the appellant's 
current right shoulder disorder to service.  The newly 
submitted evidence includes an orthopedic consult attributing 
the appellant's current right shoulder disorder to his injury 
that occurred during the appellant's active service.  These 
records were not available to the RO prior to the November 
2004, decision and bear directly and substantially upon the 
issue for consideration.  Accordingly, the Board finds that 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.  See 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for recurrent 
dislocation of the right shoulder is granted.


REMAND

The appellant contends that his right shoulder disability is 
related to boot camp, when he dislocated his shoulder twice 
within six months.  

The claimant's examination upon entrance into training dated 
January 1968 did not reveal any abnormalities of the upper 
extremities, including the right shoulder.  Likewise, the 
appellant did not report any problems with his right 
shoulder.  A physical profile dated December 1968 did not 
indicate any physical restrictions.  A February 1969 
orthopedic clinical record indicated that the claimant had a 
history of dislocating his shoulder once before, in September 
1968, and that he currently had a dislocated shoulder as the 
result of falling on the climbing wall during training.  A 
February 1969 Medical Board report indicated that since 
arriving for basic training, the claimant had two 
dislocations of the right shoulder; the first while playing 
baseball in September 1968, and the second while climbing a 
wall in February 1969.  The examining physician noted that 
the appellant's shoulder condition existed prior to service 
and had not been aggravated by service beyond the normal 
progression of the disease, and recommended discharge as the 
condition would likely be progressive.  There is also a 
statement from a private physician concerning the pre-service 
pathology.

In support of his claim, the appellant submitted an April 
2005 VA orthopedic consultation report noting a diagnosis of 
calcific tendonitis of the right shoulder.  The physician 
noted that the appellant originally sustained an injury to 
his right shoulder in 1968, which was treated conservatively 
without sequelae.  A second injury to the right shoulder 
during boot camp was also noted.  The physician stated that 
over the years the right shoulder had continued to be 
unstable, and at present, the appellant was able to sublux or 
dislocate the shoulder at will.  The physician provided an 
assessment of advanced degenerative joint disease at the 
glenohumeral joint of right shoulder, secondary to chronic 
instability.  The physician opined that the diagnosis and the 
resulting disability was a direct causal result of the injury 
that the appellant sustained in boot camp.  It appears that 
this determination may have been based solely on the 
appellant's history.  There is no showing that the claims 
folder and pertinent clinical findings were available to the 
examiner prior to the review.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, an 
examination should be obtained to determine the etiology of 
the appellant's current right shoulder disability.  

A review of the record indicates that the appellant failed to 
report for a VA examination.  It is unclear, however, if the 
appellant was ever notified of his examination as there is no 
letter of record informing the appellant of his examination.  
Additionally, the Board notes that the appellant has multiple 
addresses on record, and the most recent VA treatment records 
show that the appellant is homeless.  It is very likely 
therefore that he never received notice to report for this 
examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be scheduled for 
an appropriate VA examination, by a 
physician, to determine the etiology of any 
right shoulder disorder found to be 
present.  Prior to entry of any opinion, 
the examiner should review the claims 
folder, including the appellant's service 
medical records, including the January 1968 
enlistment examination report and the 
February 1969 Medical Board report.  A 
complete history of the claimed right 
shoulder disorder should be obtained from 
the appellant, including any post-service 
intercurrent injuries.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  The 
examiner is requested to address the 
following matters:

a.   Does the appellant currently 
have a right shoulder disorder or 
disability?

b.  If he has such a disability, does 
it represent a disease process or the 
residuals of an injury?  

c.  Taking into consideration the 
evidence incorporated in the service 
medical records (including the 
January 1968 enlistment examination 
report and the February 1969 Medical 
Board report noting a prior injury in 
September 1968) as well as the April 
2005 VA orthopedic consultation (to 
the effect that the appellant's right 
shoulder disability was directly 
caused by the February 1969 injury), 
when was the current disability 
incurred?  The examiner should 
address the April 2005 VA orthopedic 
opinion that the September 1968 
injury to the right shoulder was 
treated conservatively without 
sequalae and that the February 1969 
injury was the direct cause of the 
appellant's current disorder.

d.  If the right shoulder disability 
pre-existed the appellant's entrance 
into active service, did the February 
1969 injury cause an increase in 
disability, beyond the natural 
progress of the disorder?  

e.  A rationale should be provided 
for all opinions given and the 
factors upon which the medical 
opinion is based must be set forth in 
the report.  The appellant's claims 
file should be made available to the 
examiner in conjunction with the 
examination, and the examination 
report should indicate whether the 
appellant's medical records were 
reviewed.

2.  After the development requested has been 
completed, the RO should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

3.  The appellant is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2007). 
 In the event that the appellant does not 
report for the scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  After the foregoing, the RO should 
review the appellant's claims.  If the 
determination is adverse to the appellant, 
he and his representative should be provided 
an appropriate supplemental statement of the 
case and given an opportunity to respond.  
The case should then be returned to the 
Board as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


